 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDledger employees, employment department employees,14 the depart-mental accountant and the internal 'auditor in the accounting depart-ment, the cost and repair accountant, and-the assistant manager of thetimekeeping department; but excluding employees represented by thePetitioner and Local 13, salaried- plant clerical employees, the part-time model foodshop clerk, office janitors, the livestock driver, andthe head livestock driver, the temporary stenographer in the cannedmeats sales division,'-' the full-time model foodshop clerk; secretariesto the office manager, plant manager, plant sales manager, and plantsuperintendent ; time-study engineers, salesmen, the nurse, buyers,confidential employees, professional employees; the managers of theaccounting, claims and bookkeeping, purchasing, transportation,credit, disbursements, shipping and billing and IBM, timekeeping,insurance, casualty, and safety, and the industrial engineering depart-ments; the assistant manager of the insurance, casualty, and safetydepartment, the assistant managers of the industrial engineering,accounting, and auditor of the disbursements departments, the pay-master, guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]u While the record fails to disclose whether the cashiers,private ledger,and employmentdepartment employees are confidential,managerial or supervisory,it appears from theircategoriesthat theyare office clericals,and, accordingly,we include them in the unitdespite the agreement of the parties to exclude them.Ohrbach's Inc.,118 NLRB 231,footnote1.However,because of the absence of evidence with respect to their duties,nothing in this decision shall be deemed to affect the parties'right to challenge any ofthe above-described categories for such reasons.15 See footnote 13,supra.Pennsalt Chemicals CorporationandChauffeurs,Teamsters Local#236, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,PetitionerPennsalt Chemicals Corporation, PetitionerandInternationalAssociationof Machinists,Local Lodge No. 1969,AFL-CIOandInternational Brotherhood of Teamsters,Chauffeurs,Ware=housemen and Helpers of America,Local#236, AFL-CIO.Cases Nos. 9-RC-3202 and 9-RM-157. October 24, 1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeThomas M. Sheeran, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.119 NLRB No. 4. PENNSALT CHEMICALS CORPORATION129Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3. IAM moved at the hearing to dismiss the petition in Case No.9-RM-157 on the ground that no question concerning representationexists in the unit set forth therein. IAM represents, under a con-tract executed July 2, 1957, a unit of the Employer's production andmaintenance employees, excluding laboratory employees, plant clericalemployees, and storeroom employees.The unit set forth in the Em-ployer's petition includes the production and maintenance employeesand the categories who are excluded from the existing unit.However,at the hearing the Employer stated that it seeks an election not in theoverall unit set forth in its petition, but only among the unrepresentedemployees to determine whether they wish to be added to the existingunit.In view of IAM's indication at the hearing of its interest inadding these employees to the existing unit and our finding belowthat they may be appropriately added to it, the motion to dismiss isdenied.Accordingly, we find that questions affecting commerce existconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Teamsters seeks an election in a residual unit of the unrepre-sented laboratory technicians, plant clericals, and storeroom employ-ees.The Employer contends that this unit is inappropriate becauseof IAM's willingness, noted above, to add these employees to itsexisting unit.However, the unwillingness of an incumbent repre-sentative to add residual employees to an existing unit is not a pre-requisite to finding a residual unit appropriate.Accordingly, asthese employees appear to be all the unrepresented plant employeesand are clearly excluded from the existing unit, we find that they mayconstitute an appropriate residual unit, or may be appropriatelyadded to the existing unit .2Accordingly we will make no final unitdetermination at this time but will direct a self-determination electionin a voting group of the unrepresented employees to ascertain theirdesires.There remain for consideration the storeroom clerk, the storekeeper,the shipping clerk, and the engineering clerk, whose placement in the'International Association of Machinists,Local Lodge No. 1969, AFL-CIO, intervenedin Case No.9-RC-3202 on the basis of an adequate showing of interest.'Sealtest, Ohio Division of the National Dairy Products Corporation,117 NLRB 1628;.Yale and Towne Manufacturing Company,112 NLRB 1268.476321-58-vol. 119-10 130DECISIONSOF NATIONAL LABORRELATIONS BOARDvoting group is in dispute.The storeroom clerk acts as secretary tothe purchasing and stores supervisor, performing various clericalduties.He is located with the supervisor in an office adjacent to theEmployer's storeroom which is in a separate building and apart fromthe main office.His office is also adjacent to the office of the materialcontrol clerk who also performs clerical duties and whom all partiesconcede should be included in the voting group.We find, contraryto the Employer's contention that he is a plant clerical rather thanan office clerical employee.However, he initiates minor purchaseorders for repetitive items needed by the Employer, and may pledgethe Employer's credit, but to an extent that witnesses at the hearingwere unable to specify.Accordingly, as the record does not establishwhether the extent to which he pledges credit is sufficient to constitutehim a managerial employee, we will permit him to vote subject tochallenge!The storekeeper is in charge of four material handlers who,. astheir classification suggests, handle materials coming into and leavingthe storeroom.He assigns work to them, is authorized to grant themtime off, attends management meetings, and has authority to makerecommendations concerning changes in status of the material han-dlers which aregiven"first" weight.We find that he is a supervisor,in accordance with the Employer's contention, and will exclude himfrom the unit.The shipping clerk works under the supervision ofthe service supervisor and performs a number of clerical duties withrespect to the shipment of products from the Employer's plant.Weperceive no reason for distinguishing this employee from the processclerks, who also perform clerical duties, under the supervision of theservice supervisor and other area supervisors and whom the partieswould include in the voting group.Accordingly, he is included inthe unit.The engineering clerk works directly for the chief plant engineer.Half of his time is spent in drafting and the remainder is devoted tothe maintenance of blueprint files and the compiling and computingof technical records and reports.The employee in this classificationhas taken engineering courses which were necessary for him to qualifyfor his job.We find under the circumstances that he is a technicalemployee.'As it does not appear that there are any technical em-ployees in the voting group 8 or in the existing unit, and as theEmployer opposes his inclusion, we shall exclude him.Accordingly,we shall direct an election in the following voting group :8SeeSwift&Company,115 NLRB 755:1Ve.cternElectricCompany,Incorporated,100 NLRB 420.4La Pointe Machine Tool Company,109 NLRB. 514.5 The laboratory technicians,whom all parties wouldinclude in the unit, perform routineand repetitive tests for purposesof quality control.No specialtraining is required forthis job.These employees do not appearto 1+e technical employees. PLANT CITY WELDING AND TANK COMPANY131All laboratory 'technicians, storeroom employees and plant clericalemployees at the Employer's Calvert City, Kentucky, plant, includinglaboratory technicians, junior laboratory technicians, the materialcontrol clerk, material handling clerks, shop clerks, process clerks,the toolroom clerk, and the shipping room clerk, but excluding thestorekeeper, the engineering clerk, professional employees, all otheremployees, guards, and supervisors as defined in the Act.If a majority of the employees in the voting group vote forTeamsters, they will have indicated their desire to constitute a separateappropriate unit, and the Regional Director is instructed to issue acertification of representatives for Teamsters for such unit, which theBoard under the circumstances finds appropriate for the purposes ofcollective bargaining.If a majority of the employees in the votinggroup vote for IAM, they will be taken to have expressed their desireto become part of the IAM's present unit, and IAM may bargain forthem as part of such unit. If a majority of the employees in thegroup vote for neither, they will be deemed to have expressed theirdesire to remain unrepresented.[Text of Direction of Election omitted'from publication.]Plant City Welding andTank CompanyandInternational Broth-erhoodofBoilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers,AFL-CIO,Petitioner.Case No. 12-.RC-30.October 24,1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election,' dated June 21,_1957, an election by secret ballot was conducted on July 19, 1957, underthe direction and supervision of the Regional Director for the TwelfthRegion, among the employees in the unit found appropriate in theabove-mentioned Decision.Thereafter, a tally of ballots was fur-nished the parties, showing that out of 81 voters casting valid ballots,46 voted for the Petitioner, 34 voted against the Petitioner, and 1 casta challenged ballot.'On July 24, the Employer filed objections to theconduct of the election and to conduct affecting the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the Employer's objections andon August 22, 1957, issued and duly served upon the parties his reporton objections, in which he recommended that the objections be over-1118 NLRB 280.2The challenged ballot was insufficient to affect the results of the election.119 NLRB No. 2.